Citation Nr: 0510997	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by deficiencies in most 
areas such as work, school, and family relations, due 
principally to near continuous depression, anxiety, neglect 
of personal appearance and hygiene, difficulty with stressful 
circumstances, severe sleep disturbance, social isolation, 
nightmares, and an inability to establish and maintain 
effective relationships.

2.  The veteran's PTSD is not manifested by gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations, grossly inappropriate behavior; a 
persistent danger of hurting self or others; an intermittent 
inability to perform activities of daily living; a 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been are 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through an May 2003 letter and May 2004 statement of the 
case, to include notice of what evidence and information are 
necessary to substantiate his claims; and notice of his and 
VA's obligation to obtain certain evidence, including VA's 
duty to obtain all relevant evidence in the custody of a 
Federal department or agency.  As such, the duties to notify 
the veteran of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for a VA examination, and he was seen for those studies 
in May 2003.  The veteran was notified in the May 2003 letter 
to advise VA how it could secure pertinent evidence that he 
was aware of.  He was also advised what evidence VA had 
requested, and notified in the May 2004 statement of the case 
what evidence had been received.  He was essentially notified 
in the above documents that he needed to submit all evidence 
in his possession.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence, the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate his claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2004).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Under applicable criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent evaluation is warranted for PTSD where 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The criteria to determine the meaning of a Global Assessment 
of Functioning (GAF) score are found in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (Fourth Edition).  A score between 41 and 
50 contemplates serious symptoms or any serious impairment in 
social, occupational or school functioning.  Richard v. 
Brown, 9 Vet.App. 266, 267-8 (1996).

Historically, an October 1987 rating decision granted service 
connection for PTSD and assigned a 10 percent evaluation.  A 
January 1992 Board decision assigned a 30 percent rating for 
PTSD.  The appellant filed his current application for an 
increased rating in May 2003.  A July 2003 rating decision 
assigned a 50 percent rating for PTSD.  Thereafter, the 
current appeal ensued.  

VA treatment records dated from October 2001 to April 2003 
show that the veteran was seen with complaints of an increase 
in anxiety attacks, depression, panic attacks, flashbacks, 
and nightmares following the September 11th attacks and the 
deployment of his sons to Iraq.  

At a May 2003 VA examination, the veteran reported that 
following the September 11th attacks he began to experience 
more frequent and intense episodes of anxiety, feelings of 
vulnerability, increased hypervigilance, prolonged periods of 
depression, and irritability, and more frequent nightmares 
and severe insomnia.  He described a severely restricted 
range of effect and little or no interest in significant 
activities, including personal hygiene.  He reported frequent 
arguments with his girlfriend but denied physical violence.  
He indicated substantial social withdrawal and reported that 
he had no friends, and that he avoided crowds and public 
places.  

The veteran was described as carelessly dressed and walked 
quickly with his head lowered.  He made eye contact and 
displayed behavior appropriate to the interview setting.  His 
mood was dysphoric with a markedly constricted affect.  There 
was no impairment in communication or thought process.  His 
speech was spontaneous, relevant, and at a normal rate and 
rhythm.  His thinking was logical, goal oriented, and without 
evidence of formal thought disorder.  He denied 
hallucinations and delusions.  He reported experiencing one 
full-blown panic attack, six months prior.  He denied 
phobias, obsessive thoughts, or rituals that interfered with 
functioning.  Long and short-term recall was grossly intact, 
although the veteran reported difficulty recalling events 
from Vietnam.  Attention and concentration were adequate.  He 
reported occasional neglect in hygiene, erratic sleep 
patterns, including severe insomnia and hypersomnolence.  He 
admitted to suicidal ideation but denied having current 
intent or plan.  Judgment and insight were present.  The 
diagnoses were chronic PTSD, and a dysthymic disorder 
representing a progression of PTSD.  A GAF score of 49 was 
provided, reflecting job loss, social withdrawal, sleep 
disturbance, nightmares, intrusive memories of combat, high 
general levels of anxiety and recent panic attack, loss of 
interest in most significant activities with resulting lack 
of attention to personal hygiene, chronically depressed mood.  
A GAF score between 45 and 49 was indicated for the prior 
year.  

VA treatment records dated from July 2003 to July 2004 show 
that the veteran continued to have occasional anxiety 
attacks.  He experienced residual PTSD symptoms but was 
coping with his current stressors.  

Based on above findings, the Board finds that the 
preponderance of the evidence favors the assignment of a 70 
percent rating for PTSD.  With respect to whether the 
disorder warrants a total 100 percent disability rating, 
however, the Board finds that the preponderance of the 
evidence is against entering such a finding.

In this regard, the evidence does not show a gross impairment 
in thought processes or communication.  Further, there is no 
evidence that the veteran has persistent delusions or 
hallucinations.  Additionally, there is no evidence that the 
veteran's PTSD has caused a persistent danger that he would 
hurt himself or others, and there is no evidence that the 
appellant is unable to maintain a minimal level of personal 
hygiene.  He is not disoriented as to time or place, and 
there is no evidence that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, own occupation, or own name.  As such, the Board 
finds that an evaluation in excess of the 70 percent awarded 
herein is not warranted.




ORDER

A 70 percent rating is granted for PTSD, subject to the law 
and regulations governing the payment of monetary awards.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


